COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Darrin Winner, derivatively on behalf of Land Guardian, Inc., and
                          Darrin Winner, individually v. Ayman Jarrah

Appellate case number:    01-19-00115-CV

Trial court case number: 2017-04100

Trial court:              55th District Court of Harris County

        On February 19, 2019, appellants filed a motion to extend the time to file their notice of
appeal. The notice of appeal and the extension motion were filed within 15 days of the February
5, 2019 notice of appeal deadline. See TEX. R. APP. P. 26.3. Accordingly, the motion is
GRANTED. The deadline to file appellants’ notice of appeal is extended to February 15, 2019, the
date the notice of appeal was filed with the trial court.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Gordon Goodman_________
                                  Acting individually


Date: _March 7, 2019___